 

Exhibit 10.45

 

 

AGREEMENT

 

THIS AGREEMENT is made as of the 16th day of November 2015 (the “Effective
Date”), between SurePure, Inc., a corporation formed under the laws of the State
of Nevada (the “Company”), having its address at 405 Lexington Avenue, 25th
Floor, New York, NY 10174, and ProActive Capital Resources Group LLC (the
“Consultant”), a Delaware limited liability company having its address at 535
Fifth Avenue, 24th Floor, New York, NY 10017.

 

WHEREAS, the Company and the Consultant are parties to an Agreement, dated
August 26, 2013 (the “Services Agreement”), under which the Consultant provides
certain strategic advisory, investor relations and public relations services to
the Company;

 

WHEREAS, the Consultant is owed the amount of US $36,000 of fees for services
performed under the Services Agreement as of November 10, 2015;

 

WHEREAS, the Company desires to discharge its obligations to pay the Consultant
by issuing and delivering to the Consultant 180,000 shares of its Common Stock,
par value $0.001 (the “Shares”), in exchange for a full and complete release of
any and all claims the Consultant may have against the Company for $36,000 of
fees owed at the current time; and

 

WHEREAS, the Consultant desires to accept the Shares as payment for $36,000 of
the fees that the Company owes to the Consultant under the Services Agreement at
the current time.

 

NOW, THEREFORE, in consideration of the mutual premises set forth below, the
parties to this Agreement hereby agree as follows:

 

1.  The Company will issue the Shares to the Consultant, and the Consultant will
accept the Shares, as payment in full of all obligations owing to the Consultant
under Section 1. The Company will issue and deliver the Shares to the Consultant
within 15 business days after the date on which all parties have executed this
Agreement (the date on which all parties have executed this Agreement being
defined as the “Effective Date”).

 

2. The Consultant acknowledges that under the rules and regulations of the U.S.
Securities and Exchange Commission (the “Commission”), the Shares are
“restricted securities” and, unless the resale of the Shares has been registered
with the Commission under the Securities Act of 1933, as amended (the
“Securities Act”), the Shares may not be resold in any transaction unless the
sale is registered under the Securities Act or is otherwise exempt from the
registration requirements of the Securities Act. No Shares shall be pledged,
assigned by way of security or otherwise used as security and shall remain free
and clear of any liens, encumbrances, charges or any other third party rights.

 

3. In light of the foregoing restrictions set forth in Section 3, if at any time
prior to the second anniversary of the Effective Date the Company shall
determine to prepare and file with the Commission a registration statement (the
“Registration Statement”) relating to an offering for its own account or a
resale offering by any of its stockholders under the Securities Act of any of
its equity securities (other than on Form S-4 or Form S-8 (each as promulgated
under the Securities Act) or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with the Company’s stock
option or other employee benefit plans), then the Company shall include all of
the Shares in the Registration Statement. The Company will use commercially
reasonable efforts to cause the Commission to declare the Registration Statement
effective reasonably promptly and will maintain the effectiveness of the
Registration Statement for a period of two (2) years or until all of the Shares
have been sold, if sooner. The Consultant will cooperate fully with the Company
in the discharge of its obligations under this Section and will provide all
information and enter into such further agreements as may be required to have
the Registration Statement declared effective.

 



 

 

  

4. The Consultant hereby releases and discharges the Company, SPOAG and SPMSA
and their respective officers, directors, executives, principals, employees,
heirs, executors, administrators, successors and assigns, from all actions,
causes of action, suits, debts, dues, sums of money, accounts, reckonings,
bonds, bills, specialties, covenants, contracts, controversies, agreements,
promises, variances, trespasses, damages, judgments, extents, executions,
claims, and demands whatsoever, in law, admiralty or equity, which against the
Consultant, his successors and assigns ever had, now have or hereafter can,
shall or may, have for, upon, or by reason of any matter, cause or thing
whatsoever from the beginning of the world to the effective date of this
Agreement, except the balance of the fees remaining unpaid after giving effect
to assumption and payment under Sections 1 and 2, which balance shall remain
outstanding and payable in accordance with its terms. The Consultant represents
and warrants that he has not assigned or transferred to any other person,
entity, or party any claim, cause of action, or other item that is, would be, or
might be encompassed by the releases set forth in this Section 5, and that no
such assignment or transfer has occurred by operation of law or otherwise.

 

5. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter contained herein and supersedes all prior oral or
written agreements, if any, between the parties with respect to such subject
matter and, except as otherwise expressly provided herein, is not intended to
confer upon any other person any rights or remedies hereunder. Any amendments
hereto or modifications hereof must be made in writing and executed by each of
the parties. Any failure by a party to enforce any rights hereunder shall not be
deemed a waiver of such rights.

 

6. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York without giving effect to conflict of laws principles.
The parties agree that any suit, action or proceeding between the parties hereto
arising out of or relating in any manner to the Agreement shall be instituted
exclusively in the federal or state courts located in the State of New York.

 

7. If any section, term or provision of this Agreement shall be held or
determined to be unenforceable, the balance of this Agreement shall nevertheless
continue in full force and effect unaffected by such holding or determination.

 



 

 

  

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.

 



  ProActive Capital Resources Group, LLC               By: /s/ Jeffrey Ramson  
  Name: Jeffrey Ramson     Title: President               SurePure, Inc.        
      By: /s/ Stephen Robinson     Name: Stephen Robinson     Title: Chief
Financial Officer

 



 

